MEMORANDUM OPINION
                                         No. 04-12-00168-CV

                              IN THE INTEREST OF L.M.H., a Child

                     From the 45th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2010-PA-02099
                    Honorable Charles E. Montemayor, Associate Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: June 6, 2012

DISMISSED FOR LACK OF JURISDICTION

           Appellant filed a pro se notice of appeal seeking to appeal an order signed on February

29, 2012 terminating his parental rights to his daughter, L.M.H. The order is titled “Interlocutory

Order of Termination” and states that the parental rights of mother Lynda Cantu were not

adjudicated. Because this order did not dispose of all parties, and no severance order appeared in

the record, we ordered appellant to show cause in writing why this appeal should not be

dismissed for lack of jurisdiction. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 200 (Tex.

2001); City of Beaumont v. Guillory, 751 S.W.2d 491, 492 (Tex. 1988). Appellant’s appointed

attorney responded and agreed that the order is not final, and that we currently lack jurisdiction

over the appeal. Having confirmed that the order of termination is interlocutory and there is no
                                                                                                 04-12-00168-CV


severance order in effect, we must dismiss this appeal. 1 See Lehmann, 39 S.W.3d at 205-06; In

re J.D., 304 S.W.3d 522, 525-26 (Tex. App.—Waco 2009, no pet.); see also In re C.H., No. 02-

09-00060-CV, 2009 WL 1564936, *1 (Tex. App.—Fort Worth June 4, 2009, no pet.) (mem. op.)

(no final order for purposes of appeal when only one parent’s rights terminated). Accordingly,

this appeal is dismissed for lack of jurisdiction. See TEX. R. APP. P. 42.3(a).



                                                             PER CURIAM




1
 This dismissal, however, should not be construed to prevent appellant from later pursuing a timely appeal from an
actual final judgment in this case.

                                                      -2-